Case 2:17-cv-08220-DMG-SK Document 86 Filed 12/18/19 Page 1 of 1 Page ID #:2333
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.    CV 17-8220-DMG (SKx)                                   Date    December 18, 2019

  Title Agricola Cuyuma SA, et al. v. Corona Seeds, Inc.                            Page     1 of 1

  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                             NOT REPORTED
               Deputy Clerk                                           Court Reporter

     Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
              None Present                                             None Present


 Proceedings: IN CHAMBERS - ORDER RE PLAINTIFFS’ EX PARTE APPLICATION
              FOR   PERMISSION   FOR    WITNESS    TO   TESTIFY   VIA
              VIDEOCONFERENCE [83]

        After full consideration of Plaintiffs’ unopposed Ex Parte Application for Permission for
 Erick Sanchez to Appear at Trial Via Live Videoconference [Doc. # 83], and good cause
 appearing:

        THE COURT ORDERS that Erick Sanchez may testify at trial in the above-captioned
 action via contemporaneous video transmission from a different location. See Fed. R. Civ. P.
 43(a).

 IT IS SO ORDERED.




  CV-90                            CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk
